Title: The Lighthouse Tragedy, 1718
From: Franklin, Benjamin
To: 

As a lad of twelve or thirteen Franklin “took a Fancy to Poetry, and made some little Pieces.” One of these was a ballad he remembered as “the Light House Tragedy,” inspired by the drowning on November 3, 1718, of George Worthylake, keeper of the light on Beacon Island, with his wife and daughter. (In the autobiography he remembered it incorrectly as Worthylake and his two daughters.) Though “wretched Stuff, in the Grubstreet Ballad Stile,” the verses “sold wonderfully”; but no authenticated copy is known to survive. On August 7, 1940, however, the Boston Post reported that some verses entitled “The Lighthouse Tragedy,” printed in “old style English characters” on a tattered and yellowed sheet, had been discovered “in a tumbledown closet in the ruins of [an] old house” on Middle Brewster Island in Boston harbor. These verses began:
  
Oh! George, This wild November
We must not pass with you
For Ruth, our fragile daughter,
It’s chilly gales will rue.

The manuscript proved on examination to be in a nineteenth-century hand.
Without citing an authority, Worthington C. Ford declared in his edition of Cotton Mather’s diary, II (7 Mass. Hist. Soc., Colls., VIII), 566n, that the ballad was translated into French as “La Tragédie du Phare” and retranslated into English as “The Tragedy of Pharaoh.” Neither of these versions has been found.